Title: From Benjamin Franklin to Gourlade & Moylan, 21 May 1781
From: Franklin, Benjamin
To: Gourlade & Moylan


Gentlemen,
Passy, May 21. 1781
I receiv’d the Letter you honour’d me with of the 2d Instant. Mr Williams having seen & approved of the Acct. for the Ballance of which, (6942.13.3) you drew on me in favour of Messrs Pothonnier & Co. I have this Day accepted that Bill, and it will be duly paid.—
I have also just received Mr Gourlade’s Letter of the 16th. relating to the Expences on the Alliance. Mr Laurens being gone to Brest who made some Objections to the Acct of those Expences, and as I had no Concern in ordering them, I must request you would obtain his Draft upon me for the Sum he allows, which Draft I shall accept and pay without Hesitation.
I have the honour to be, with great Esteem, Gentlemen
Messrs Gourlade & Moylan
